Case 19-90632-BHL-11               Doc 3      Filed 04/25/19        EOD 04/25/19 16:12:27              Pg 1 of 10



                           UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 NEW ALBANY DIVISION

------------------------------------------------------x        Chapter 11
In re:                                                :
                                                      :        Case No. 19-90632-BHL-11
Marine Builders, Inc., et al.1                        :
                                                      :        (Joint Administration Requested)
                           Debtors.                   :
------------------------------------------------------x        Honorable Basil H. Lorch III

                  DECLARATION OF DAVID A. EVANCZYK IN SUPPORT
                 OF CHAPTER 11 PETITIONS AND FIRST DAY PLEADINGS

         I, David A. Evanczyk, hereby make this statement under 28 U.S.C. § 1746 and state that:

         1.       I am the President of Marine Builders, Inc. (“MBI”) and I manage the day-to-day

operations of Marine Industries Corporation (“MIC” and together with MBI, the “Debtors”), the

debtors and debtors in possession in the above-captioned chapter 11 cases (the “Chapter 11

Cases”).

         2.       On the date hereof (the “Petition Date”), the Debtors filed with this Court

voluntary petitions for relief under chapter 11 of title 11 of the United States Code (the

“Bankruptcy Code”), as well as certain motions and other pleadings (the “First Day Pleadings”).

I am authorized by the Debtors to submit this declaration on their behalf in support of the First

Day Pleadings.

         3.       The First Day Pleadings are intended to enable the Debtors to operate effectively

and efficiently during the Chapter 11 Cases, as well as avoid certain adverse consequences that

might otherwise result from the commencement of the Chapter 11 Cases. Among other things,

the First Day Pleadings seek relief aimed at sustaining the operations of the Debtors so that

vendors, employees, and creditors are not adversely impacted by the Chapter 11 Cases and to


1       The last four digits of Marine Builders, Inc. and Marine Industries Corporation’s taxpayer identification
numbers are (8909) and (2118), respectively. The Debtors’ mailing address 5821 Utica Pike, Utica, IN 47130.
Case 19-90632-BHL-11          Doc 3     Filed 04/25/19      EOD 04/25/19 16:12:27         Pg 2 of 10



maintaining the confidence of the Debtors’ various stakeholders, vendors and employees to

preserve value that would otherwise quickly erode. Gaining and retaining the support of these

key constituencies is critical to the Debtors’ efforts to stabilize their business operations and

maximize value for the benefit of their creditors. I have reviewed the First Day Pleadings, and it

is my belief that the relief sought therein is necessary to: (a) avoid immediate and irreparable

harm to, and ensure the uninterrupted operations of the Debtors; and (b) maximize and preserve

the value of the Debtors’ bankruptcy estates.

        4.      I am familiar with the Debtors’ day-to-day operations, financial condition,

business affairs and books and records. Except as otherwise indicated, all facts set forth in this

declaration are based upon (a) my personal knowledge, (b) my review of relevant documents, (c)

information provided to me by other members of the Debtors’ management team or professionals

retained by the Debtors, or (d) my opinion based on experience and knowledge of the Debtors’

operations and financial condition. If called upon, I could and would testify competently to the

facts set forth herein.

A.      General Background on the Debtors

        5.      My father David W. Evanczyk founded the Debtors over 40 years ago, and the

Debtors continue to be owned and managed by our family. My father is still the President and

CEO of MIC, and he has equity interests in the Debtors. My brother Byron Evanczyk is the Vice

President of MBI and has equity interests in MBI. My brother Dewaine Evanczyk has equity

interests in MIC. My son Matthew Evanczyk is a Production/Product Manager at MBI.

        6.      The Debtors provide goods and services to the maritime industry. MBI builds and

repairs both river-going and ocean-going vessels at a facility it leases from my father in Utica,

Indiana. That facility has 16 acres, access to the Ohio River, and a fabrication shop with 14,000

square feet of space. MBI has its own in-house engineering team and over its history has

                                                  2
Case 19-90632-BHL-11          Doc 3    Filed 04/25/19      EOD 04/25/19 16:12:27         Pg 3 of 10



designed, built and delivered over 100 vessels. MIC sells marine equipment and parts, and is

based out of the same facility in Utica, IN.

       7.      Unfortunately, over the past several years the Debtors have suffered from various

adverse market conditions that have impacted the marine industry generally. Barge orders

peaked in 2013 and have declined since then as a result of decreased river traffic because of the

decline in the coal industry and the longer lifespan of barges because of improved sealants and

materials used in construction. These adverse market conditions have impacted the industry

generally. Locally, in 2018 JeffBoat LLC shutdown its facility in Jeffersonville, IN. Other boat

and barge builders such as Trinity Industries and Heartland Fabrication have also pared down

their operations, diversified or restructured. The decreased demand for newly built barges and

repairs have also resulted in reduced orders for the maritime products sold by MIC. What is

more, in 2017 Thorndon Bearings, Inc., for whom MIC was a long-time distributor, hired-away

two of MIC’s employees and started direct sales to MIC’s customer base. This eliminated a

major source of income and profits for MIC.

       8.      Due to these changing market conditions, the Debtors are suffering from an

insufficient cash flow to service their debts. There is a need for the vessels that the Debtors’

build, repair and supply. However, the Debtors need the protection of the automatic stay and the

rights afforded to them under the Bankruptcy Code to restructure their assets and liabilities to

maximize creditor recovery, preserve the going-concern value of the Debtors’ business, and save

the jobs of the Debtors’ twenty-five employees.

B.     The Debtors’ Secured Debt

       9.      The Debtors’ primary lenders and secured creditors are WesBanco Bank, Inc.

(“WesBanco”) and The New Washington State Bank (“NWSB”).



                                                  3
Case 19-90632-BHL-11          Doc 3     Filed 04/25/19     EOD 04/25/19 16:12:27         Pg 4 of 10



               i.      WesBanco’s Claims Against the Debtors

       10.     As of the Petition Date, WesBanco holds a claim against Debtor MBI with

principal, interest and fees in the approximate amount of $841,933.29 (the “WesBanco Marine

Builders Claim”), which is outstanding under the terms of a Promissory Note dated January 25,

2012. The WesBanco Marine Builders Claim is purportedly secured by a security interest and

first preferred ship mortgage on the vessel, the Jenny Lynne. The WesBanco Marine Builders

Claim is further secured by a first priority blanket lien on substantially all of Marine Builders’

personal property assets (the “Marine Builders Prepetition Collateral”). To the extent that the

WesBanco Marine Builders Claim is secured by a properly perfected security interest, the claim

is substantially oversecured because the value of the Jenny Lynne and the Marine Builders

Prepetition Collateral greatly exceeds the amount of the WesBanco Marine Builders Claim. MBI

has arranged for the Jenny Lynne to be marketed for sale by Northrup & Johnson with a listing

price of $2,750,000. The Jenny Lynne was custom built by MBI in 2006, it is a tri-deck luxury

yacht that is 86.94 feet long, can accommodate ten guests overnight in five cabins, including a

master suite, and is capable of carrying up to four crew members in two additional cabins. The

Jenny Lynne is undergoing repainting to maximize its value, and the Debtors propose sailing it to

South Florida where it will command the highest price. The Marine Builders Prepetition

Collateral includes MBI’s accounts receivable, including intercompany claims, in the

approximate amount of $641,152.90, plus cash, equipment, and other assets.

       11.     As of the Petition Date, WesBanco holds a claim against Debtor MIC with

principal, interest and fees in the approximate amount of $575,336.33 (the “WesBanco Marine

Industries Claim,” and together with the “WesBanco Marine Builders Claim” the “WesBanco

Claims”), which is outstanding under the terms of a Promissory Note dated April 7, 2005. The

WesBanco Marine Industries Claim is purportedly secured by a first priority blanket lien on

                                                  4
Case 19-90632-BHL-11           Doc 3   Filed 04/25/19     EOD 04/25/19 16:12:27           Pg 5 of 10



substantially all of Marine Industries’ personal property assets (the “Marine Industries

Prepetition Collateral” and together with the Marine Builders Prepetition Collateral, the

“Prepetition Collateral”). To the extent that the WesBanco Marine Industries Claim is secured

by a properly perfected security interest, the claim is oversecured because the value of Marine

Industries Prepetition Collateral likely exceeds the amount of the WesBanco Marine Industries

Claim. Specifically, MIC has: approximately $282,295.78 in accounts receivable, including

intercompany claims; inventory with a retail value of approximately $309,809.80; plus cash,

equipment, and other assets.

       12.     The WesBanco Marine Builders Claim and the WesBanco Marine Industries

Claim are not “cross-collateralized.” The documents supporting the WesBanco Marine

Industries Claim do not provide for cross-collateralization. The Commercial Security Agreement

and Preferred Ship Mortgage for the WesBanco Marine Builders Claim both provide as follows:

       CROSS-COLLATERALIZATION. In addition to the Note, this Ship Mortgage
       secures the following described additional indebtedness: THIS LOAN IS CROSS
       COLLATERALIZED WITH LOAN NUMBER 102918802.
                
However, there is no Loan Number 102918802 between the Debtors and WesBanco and this

provision therefore has no effect.

       13.     David W. Evanczyk has guaranteed 100% of the WesBanco Marine Industries

Claim. David W. Evanczyk has guaranteed 60% of the $955,000 principal amount of the

WesBanco Marine Builders Claim. I have guaranteed 25% of the $955,000 principal amount of

the WesBanco Marine Builders Claim. Byron Evanczyk has guaranteed 25% of the $955,000

principal amount of the WesBanco Marine Builders Claim.

       14.     Although WesBanco has filed UCC-1 financing statements and has prepared a

preferred ships mortgage, the Debtors are not willing to stipulate to the perfection of

WesBanco’s Claims on the Jenny Lynne and all of the Prepetition Collateral. For example, the

                                                 5
Case 19-90632-BHL-11          Doc 3    Filed 04/25/19      EOD 04/25/19 16:12:27        Pg 6 of 10



Debtors’ cash is not held at WesBanco and the Debtors do not believe that WesBanco has a

deposit account control agreement.

               ii.     NWSB’s Claims Against the Debtors

       15.     As of the Petition Date, NWSB holds claims against Debtor MBI with principal,

interest, and fees in an approximate aggregate amount of $2,284,321.72 (the “NWSB Marine

Builders Claims”), which are outstanding under the terms of various promissory notes. The

NWSB Marine Builders Claim is secured by a junior lien on all accounts and equipment. The

NWSB Marine Builders Claim is further secured by a mortgage on real property on which the

Debtors operate, which real property is owned by a trust for the benefit of the family of the

Debtors’ principals.

       16.     As of the Petition Date, NWSB holds a claim against Debtor MIC with principal,

interest, and fees in an approximate amount of $6,322.52 (the “NWSB Marine Industries

Claim”), which is outstanding under the terms of a promissory note.

       17.     Both of the Debtors maintain checking accounts with NWSB. Marine Builders

also maintains a deposit checking account with Republic Bank.

               iii.    The Tax Claims and Equipment Liens

       18.     The Internal Revenue Service (the “IRS”) holds claims against Debtor MBI which

are in the approximate aggregate amount of $573,313.60 (the “IRS Claim”). The IRS Claim is

secured by a lower priority security interest on substantially all of MBI’s assets.

       19.     In addition to WesBanco’s and NWSB’s interests in the Cash Collateral, certain

of the Debtors’ creditors have sold or leased equipment to the Debtors (together, the “Other

Secured Creditors”). The Other Secured Creditors hold claims against the Debtors that are

secured by equipment or goods. Although the other Secured Creditors claims are secured by



                                                 6
Case 19-90632-BHL-11          Doc 3     Filed 04/25/19     EOD 04/25/19 16:12:27          Pg 7 of 10



equipment or goods and the proceeds thereof, the Other Secured Creditors’ claims are not

secured by the Debtors’ cash or cash collateral within the meaning of the Bankruptcy Code

       20.     In addition, as of the Petition Date, the Debtors believe they have approximately

$1,123,88.13 in unpaid unsecured obligations (the “Unsecured Claims”).

C.     Facts Relevant to the First Day Pleadings

       21.     Concurrently with the filing of the Petition, the Debtors filed the First Day

Pleadings, which request various forms of relief. Generally, the First Day Pleadings have been

designed to meet the Debtors’ goals of: (a) continuing the Debtors’ operations in the Chapter 11

Cases with as little disruption as possible; (b) maintaining the confidence and support of the

Debtors’ employees, suppliers and vendors during the Debtors’ reorganization process; (c)

establishing procedures for the smooth and efficient administration of the Chapter 11 Cases; and

(d) obtaining the authorization to use Cash Collateral.

       22.     I have reviewed and discussed with the Debtors’ counsel each of the First Day

Pleadings filed contemporaneously herewith (including the exhibits thereto and supporting

memoranda) and incorporate by reference the factual statements set forth in the First Day

Pleadings. It is my belief that the relief sought in each of the First Day Pleadings is tailored to

meet the goals described above and, ultimately, will be critical to the Debtor’s ability to achieve

a successful going-concern sale of their assets.

       23.     It is my further belief that, with respect to those First Day Pleadings requesting

the approval of the Debtors’ use of Cash Collateral is essential for the Debtors so that they may

sustain their operations and maximize the value of the businesses.




                                                   7
Case 19-90632-BHL-11         Doc 3     Filed 04/25/19     EOD 04/25/19 16:12:27   Pg 8 of 10


I declare under penalty of perjury that the foregoing is true and correct.
Case 19-90632-BHL-11          Doc 3       Filed 04/25/19      EOD 04/25/19 16:12:27           Pg 9 of 10



                                 CERTIFICATE OF SERVICE

        I certify that on April 25, 2019, the Motion was served electronically through the Court’s
ECF system to all persons receiving electronic notifications in the Chapter 11 Cases. Also on
April 25, 2019, a copy of the Motion was sent via overnight delivery to the Office of the United
States Trustee, the Debtors’ secured creditors, and the Debtors’ twenty largest unsecured
creditors, each at the addresses set forth below:

 Marine Builders, Inc.                                Marine Industries Corporation
 5821 Utica Pike                                      3303 Industrial Parkway
 Utica, IN 47130                                      Jeffersonville, IN 47130
 Office of the United States Trustee                  New Washington State Bank
 101 West Ohio, Suite 1000                            402 East Main St.
 Indianapolis, IN 46204                               New Washington IN 47162
  Duplicator Sales & Service                          Wesbanco Bank Inc.
 831 E. Broadway                                      1 Bank Plaza
 Louisville KY 40204                                  Wheeling WV 26003
 301 Inter@ctive Marketing                            ACBL Transportation
 6013 Brownsboro Park Blvd                            PO Box 610
 Suite-H                                              Jeffersonville, IN 47130
 Louisville, KY 40207
 American Honda Motor Co.                             Action Coach
 Dealer #313288 1919                                  1860 Campus Place
 Torrance Blvd.                                       Louisville, KY 40299
 Torrance, CA 90501-2746
 Britmare Industries                                  American Engineers, Inc.
 Unit 102-2433                                        65 Aberdeen Drive
 Dollarton Hwy                                        Glasgow, KY 42141
  British Columbia V7H0A1
 Cal-June                                             Ash Group LLC
 PO Box 9551                                          PO Box 706
 N. Hollywood, CA 91609-1551                          Prospect, KY 40059
 Corvus Janitorial Systems                            Cleveland Brothers
 11900 Plantside Drive                                5300 Paxton St.
 Suite F                                              Harrisburg, PA 17111
 Louisville, KY 40299
 DeJong & Lebet, Inc.                                 Donovan Marine
 1734 Emerson St.                                     6316 Humphrets St.
 Jacksonville FL 32207                                Harahan, LA 70123
 Duramax Marine LLC                                   Graybar Electric
 17990 Great Lakes Parkway                            3880 Business Park Dr.
 Hiram, OH 44234-9681                                 Louisville, KY 40213
 First National Bank Omaha                            Indiana Workforce Development
 PO Box 2818                                          PO Box 847
 Omaha, NE 68103-2818                                 Indianapolis, IN 46206-0847
 Halo Applications & Communications LLC               Kobelt Manufacturing
 800 Lily Creek Rd., Ste. 201                         8238 129th Street Surrey
 Louisville KY 40243                                   British Columbia V3W0A6
 ITW Performance Polymers                             Maxim Silencers, Inc.
 PO Box 75323                                         10635 Brighton Lane
 Chicago, IL 60675-5323                               Stafford, TX 77477
 Internal Revenue Service                             Mountjoy Chilton Medley LLP
 PO Box 7346                                          2600 Meidinger Tower, 462 South Fourth Street
 Philadelphia, PA 19101-7346                          Louisville, KY 40202
 JAG Industrial & Marine Service                      Passenger Vessel Association
                                                  9
Case 19-90632-BHL-11          Doc 3      Filed 04/25/19   EOD 04/25/19 16:12:27       Pg 10 of 10



 225 E. Chicago St.                                103 Oronoco Street, Suite 200
 Jonesville, MI 49250                              Alexandria, VA 22314
 Marine Industrial Insulation                      R3 Safety, LLC
 9501 HWY 955 East                                 12240 Collections Center Drive
 Ethel, LA 70730                                   Chicago, IL 60693
 Mark W. Hudson, CPA
 305 Hidden Oak Way
 Louisville, KY 40222
 McCauley Nicolas & Co., LLC                       SCF Services Dept. 3295
 462 South Fourth St.                              Dallas, TX 75299
 Louisville, KY 40202
 Missouri Dry Dock Repair                          Rubaiyat Boat Harbor
 500 Aquamsi St.                                   5819 Utica Pike
 Cape Girardeau, MO 63703                          Jeffersonville, IN 47130
 Quality Maritime Service, LLC 15541 South         Survitec Survival Products, Inc.
 Brentwood St.                                     PO Box 585
 Channelview, TX 77530                             Sharon Center, OH 44274-0585
 Schoellhorn-Albrecht Machine Co., Inc.            Timco Industries Inc
 1141 Reco Avenue                                  PO Box 689
 St. Louis, MO 63126                               New Albany, IN 47151
 Survitec Survival Products, Inc.                  UPS
 PO Box 585                                        Lockbox 577
 Sharon Center, OH 44274-0585                      Carol Stream, IL 60132-0577
 Sound Propeller Service                           Windstream
 7916 8th Avenue S                                 PO Box 9001950
 Seattle, WA 98108                                 Louisville, KY 40290-1950
 Spencer Machine & Tool Co.                        Tri-State Coating & Machine Co
 6205 Gheens Mill Road                             5610 McComas Road
 Jeffersonville, In 47130                          Salt Rock, WV 25559

                                                              /s/ James R. Irving




                                                 10
